UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 27, Striker Oil & Gas, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 2-73389 (Commission File Number) 75-1764386 (I.R.S. Employer Identification No.) Galleria Financial Center 5075 Westheimer, Suite 975 Houston, TX (Address of Principal Executive Offices) 77056 (Zip Code) (Former name or former address, if changed since last report) Registrant’s telephone number, including area code:(713) 402-6700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02 Non-Reliance on Previously Completed Interim Review On June 27, 2008 the Company and the Audit Committee determined that certain errors were made in the accounting for derivatives related to the Company’s YA Global financing as follows: · The payment of principal due under the YA Global financing during the fourth quarter of 2007 resulted in a change in the fair value of associated derivative.The change should not have been presented as a Gain on settlement of derivatives but included in the Change in fair value of derivatives caption. · The discount associated with the YA Global debt paid off in cash during the period should not have been recorded as a reduction in Additional paid in capital, but as additional interest expense. · The mark to market adjustment for the derivative liability associated with the Company’s nonemployee stock options should not have been recorded as a reduction in Additional paid in capital.Pursuant to paragraph 9 of EITF 00-19, the adjustment should have been reported in earnings as a Change in fair value of derivatives. Additionally, the Company has changed the presentation of stock compensation expense to comply with the provisions of SAB 14 and accordingly, this expense has been included in Payroll and related costs in the table below. These errors effected Form 10-KSB for the year ended December 31, 2007 and Form 10-QSB for the three months ended March 31, 2008.Such previously filed consolidated financial statements should no longer be relied upon.Management and the Audit Committee discussed these matters with the Company’s independent registered public accounting firm, Malone and Bailey, PC. The following table presents the impact of the errors on previously reported amounts as of and for the period ended December 31, 2007: As Originally Reported Adjustment Restated Total Revenues $ 1,177,609 $ 1,177,609 Payroll and related costs 776,083 916,855 1,692,938 Stock option expense 916,855 (916,855 ) Total Operating expenses 4,485,511 4,485,511 Interest expense - other (1,745,759 ) (334,934 ) (2,080,693 ) Gain on settlement of derivatives 147,979 (147,979 ) Change in fair value of derivatives 3,437,780 (40,492 ) 3,397,288 Total other income (expense) 1,884,539 (523,405 ) 1,361,134 Net loss 1,423,363 523,405 1,946,768 Net loss per share 0.07 0.03 0.10 Additional paid in capital 21,163,395 604,257 21,767,652 Accumulated deficit (14,576,804 ) (375,426 ) (14,952,230 ) The following table presents the impact of the errors on previously reported amounts as of and for the three month period ended March 31, 2008: As Originally Reported Adjustment Restated Total Revenues $ 1,177,609 $ $ 1,177,609 Total Operating expenses 1,403,005 1,403,005 Interest expense - other (524,244 ) 22,045 (a) (502,199 ) Total other income (expense) 618,765 22,045 640,810 Net income 394,762 22,045 416,807 Net income per share – basis 0.02 0.00 0.2 Net income per share - diluted 0.02 0.00 0.2 Additional paid in capital 21,290,632 501,290 21,791,922 Accumulated deficit (14,182,037 ) (501,361 ) (14,683,398 ) (a) To adjust interest expense for derivative activity originally credited to APIC. On July 2, 2008 the Company restated its consolidated financial statements for the year ended December 31, 2007 and the quarter ended March 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRIKER OIL &GAS, INC. By:/s/ Steven M.
